Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 20, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00659-CR
                              NO. 14-15-00660-CR
                              NO. 14-15-00661-CR
                              NO. 14-15-00662-CR



              IN RE RONALD DWAYNE WHITFIELD, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                   174th, 337th, and 351st District Courts
                           Harris County, Texas
         Trial Court Cause Nos. 492674, 525468, 528856, and 557164

                         MEMORANDUM OPINION

      On August 5, 2015, relator Ronald Dwayne Whitfield filed a pro se petition
for writ of mandamus seeking to compel the trial judges of the 174th, 337th, and
351st District Courts to render judgment. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. As the party seeking relief, relator has the burden of providing
this Court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). Because relator has not provided an adequate record, we deny the
petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2